MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) order dismissing petitioner’s appeal.
Respondent’s motion for summary disposition is granted because the questions *598raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The BIA did not err in concluding that petitioner’s expedited removal interrupted her continuous physical presence in the United States for the purpose of cancellation of removal relief. See 8 U.S.C. § 1229b(b)(l) (requiring ten years of physical presence to be eligible for cancellation of removal); Juarez-Ramos v. Gonzales, 485 F.3d 509, 511-12 (9th Cir.2007) (holding that expedited removal interrupts an alien’s continuous physical presence in the United States for the purpose of cancellation of removal relief). Additionally, petitioner’s argument that she should have been afforded an opportunity to apply for cancellation of removal at the time of her expedited removal is unavailing. See 8 U.S.C. § 1225(b) (setting forth procedures for expedited removal). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.